Baker, J. In this case we are of the opinion that the Circuit Court erred in overruling the appellant’s motion in arrest of judgment. The judgment of the Circuit Court is reversed, and a judgment entered in this court in favor of appellant and against appellee for costs of suit. Our reasons for reversing this judgment are the same as those set forth in an opinión filed at this term in the case of William C. Buchanan v. Bartow Iron Company. [Ante p. 191.] Judgment reversed. Tanner, P. J., dissenting.